ORDER

PER CURIAM.
This appeal involves a dispute over ownership of two tracts of land located in Perry County, Missouri. Defendants Lawrence and Celeste Kiefer appeal from a judgment entered on a jury verdict in favor of plaintiffs Marvin and Fayetta Riney and third-party defendants Charles and Lois Sanders in an action to quiet title and to recover damages for trespass and conversion.
We have reviewed the briefs of the parties and the record on appeal and find defendants’ claims of error to be without merit. There is sufficient evidence to support the jury verdict. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value.
We affirm the judgment pursuant to Rule 84.16(b).